Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered May 20, 2002, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant murdered his longtime friend with a machete. ■ With the help of his girlfriend, the defendant decapitated and dismembered the body, put the body parts in garbage bags, and discarded the bags in the ocean near Coney Island.
The defendant’s contention that the prosecutor improperly appealed to the jury’s sympathy by eliciting gruesome testimony from his girlfriend about the dismemberment of the body is not preserved for appellate review (see CPL 470.05 [2]). In any event, the defendant’s argument is without merit. The nature and manner of the dismemberment and disposal of the body were material and relevant to the prosecution of the murder indictment and the defendant could not avoid the graphic testimony by admitting that he had killed the victim but contending that he had done so under the influence of an extreme emotional disturbance (see People v Wood, 79 NY2d 958 [1992]). The challenged testimony illustrated the deliberate and calculated nature of the defendant’s conduct immediately after the murder and tended to disprove his claim that he was totally out of control at the time of the killing (see People v Wood, supra).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Prudenti, P.J., Krausman, Townes and Spolzino, JJ., concur.